Name: Commission Regulation (EEC) No 3497/88 of 9 November 1988 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying-in by intervention agencies of sugar manufactured from beet and cane harvested in the Community
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  deterioration of the environment
 Date Published: nan

 Avis juridique important|31988R3497Commission Regulation (EEC) No 3497/88 of 9 November 1988 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying-in by intervention agencies of sugar manufactured from beet and cane harvested in the Community Official Journal L 306 , 11/11/1988 P. 0030 - 0031 Finnish special edition: Chapter 3 Volume 27 P. 0199 Swedish special edition: Chapter 3 Volume 27 P. 0199 *****COMMISSION REGULATION ( EEC ) NO 3497/88 OF 9 NOVEMBER 1988 AMENDING REGULATION ( EEC ) NO 2103/77 LAYING DOWN DETAILED RULES FOR THE BUYING-IN BY INTERVENTION AGENCIES OF SUGAR MANUFACTURED FROM BEET AND CANE HARVESTED IN THE COMMUNITY THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1785/81 OF 30 JUNE 1981 ON THE COMMON ORGANIZATION OF THE MARKETS IN THE SUGAR SECTOR ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2306/88 ( 2 ), AND IN PARTICULAR ARTICLE 9 ( 6 ) THEREOF, WHEREAS INTERVENTION IS DESIGNED TO ENABLE PRODUCTS TO BE WITHDRAWN TEMPORARILY FROM A MARKET SUFFERING DISEQUILIBRIUM WITH A VIEW TO THEIR RESALE AS SOON AS THE MARKET SITUATION HAS IMPROVED; WHEREAS, ACCORDINGLY, PRODUCTS OFFERED FOR INTERVENTION MUST BE SUITABLE, ACCORDING TO CASE, FOR HUMAN OR ANIMAL CONSUMPTION; WHEREAS COUNCIL REGULATION EURATOM NO 3954/87 OF 22 DECEMBER 1987 LAYING DOWN THE MAXIMUM PERMITTED LEVELS OF RADIOACTIVE CONTAMINATION OF FOODSTUFFS AND OF FEEDINGSTUFFS FOLLOWING A NUCLEAR ACCIDENT OR ANY OTHER CASE OF RADIOLOGICAL EMERGENCY ( 3 ) SPECIFIES THE PROCEDURE TO BE FOLLOWED IN CASES OF RADIOLOGICAL EMERGENCY FOR THE DETERMINATION OF LEVELS OF RADIOACTIVE CONTAMINATION WHICH FOODSTUFFS AND FEEDINGSTUFFS MUST COMPLY WITH IF THEY ARE TO BE OFFERED FOR SALE; WHEREAS, CONSEQUENTLY, AGRICULTURAL PRODUCTS IN WHICH SUCH RADIOACTIVE CONTAMINATION LEVELS ARE EXCEEDED MAY NOT BE BOUGHT IN; WHEREAS ARTICLE 3 OF COUNCIL REGULATION ( EEC ) NO 1707/86 OF 30 MAY 1986 ON THE CONDITIONS GOVERNING IMPORTS OF AGRICULTURAL PRODUCTS ORIGINATING IN THIRD COUNTRIES FOLLOWING THE ACCIDENT AT THE CHERNOBYL NUCLEAR POWER-STATION ( 4 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 624/87 ( 5 ), SETS MAXIMUM PERMITTED LEVELS OF RADIOACTIVITY; WHEREAS, FOLLOWING THE EXPIRY OF REGULATION ( EEC ) NO 1707/86, THE SAME MAXIMUM PERMITTED LEVELS WERE INCLUDED IN ARTICLE 3 OF COUNCIL REGULATION ( EEC ) NO 3955/87 ( 6 ) SUPERSEDING IT; WHEREAS AGRICULTURAL PRODUCTS EXCEEDING THOSE MAXIMUM PERMITTED LEVELS CANNOT BE REGARDED AS BEING OF SOUND AND FAIR MERCHANTABLE QUALITY; WHEREAS IT HAS BEEN ASCERTAINED THAT AS A RESULT OF THE ACCIDENT MENTIONED ABOVE, SOME COMMUNITY AGRICULTURAL PRODUCTION HAS SUFFERED, TO VARYING DEGREES, RADIOACTIVE CONTAMINATION; WHEREAS AGRICULTURAL PRODUCTS OF COMMUNITY ORIGIN EXCEEDING THE LEVELS FIXED IN ARTICLE 3 OF REGULATION ( EEC ) NO 3955/87 MAY NOT BE BOUGHT IN; WHEREAS ARTICLE 3 OF COMMISSION REGULATION ( EEC ) NO 2103/77 ( 7 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1078/83 ( 8 ), LAYS DOWN THE CONDITIONS UNDER WHICH SUGAR MAY BE BOUGHT IN; WHEREAS THOSE CONDITIONS SHOULD BE CLARIFIED; WHEREAS THAT REGULATION SHOULD BE AMENDED ACCORDINGLY; WHEREAS THE DEGREE OF RADIOACTIVE CONTAMINATION OF FOODSTUFFS FOLLOWING A RADIOLOGICAL EMERGENCY SITUATION VARIES WITH THE CHARACTERISTICS OF THE ACCIDENT AND THE TYPE OF PRODUCTS; WHEREAS THE DECISION AS TO THE NEED TO CARRY OUT MONITORING AND ON THE CONTROLS THEMSELVEWS MUST ACCORDINGLY BE ADAPTED TO EACH SITUATION AND MUST TAKE ACCOUNT, FOR EXAMPLE, OF THE CHARACTERISTICS OF THE REGIONS, THE PRODUCTS AND THE RADIONUCLIDES CONCERNED; WHEREAS THE MANAGEMENT COMMITTEE FOR SUGAR HAS NOT DELIVERED AN OPINION WITHIN THE TIME LIMIT SET BY ITS CHAIRMAN, HAS ADOPTED THIS REGULATION : ARTICLE 1 THE FOLLOWING IS HEREBY ADDED TO ARTICLE 3 OF REGULATION ( EEC ) NO 2103/77 : "5 . SUGAR OFFERED FOR INTERVENTION SHALL NOT BE DEEMED TO BE OF SOUND AND FAIR MERCHANTABLE QUALITY WITHIN THE MEANING OF PARAGRAPHS 3 AND 4 WHERE IT EXCEEDS THE MAXIMUM LEVELS OF RADIOACTIVITY PERMITTED UNDER COMMUNITY REGULATIONS . THE LEVELS APPLICABLE TO PRODUCTS OF COMMUNITY ORIGIN CONTAMINATED AS A RESULT OF THE ACCIDENT AT THE CHERNOBYL NUCLEAR POWER-STATION SHALL BE THOSE FIXED IN ARTICLE 3 OF COUNCIL REGULATION ( EEC ) NO 3955/87 (*). THE LEVEL OF RADIOACTIVE CONTAMINATION OF THE PRODUCT SHALL BE MONITORED IF THE SITUATION SO REQUIRES AND DURING THE PERIOD NECESSARY ONLY . WHERE NECESSARY, THE DURATION AND SCOPE OF THE PRODUCT SHALL BE MONITORED IF THE SITUATION SO REQUIRES AND DURING THE PERIOD NECESSARY ONLY . WHERE NECESSARY, THE DURATION AND SCOPE OF THE CONTROLS SHALL BE DETERMINED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 41 OF REGULATION ( EEC ) NO 1785/81 . (*) OJ NO L 371, 30 . 12 . 1987, P . 14 .' ARTICLE 2 THIS REGULATION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS, 9 NOVEMBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 177, 1 . 7 . 1981, P . 4 . ( 2 ) OJ NO L 201, 27 . 7 . 1988, P . 65 . ( 3 ) OJ NO L 371, 30 . 12 . 1987, P . 11 . ( 4 ) OJ NO L 146, 31 . 5 . 1986, P . 88 . ( 5 ) OJ NO L 58, 28 . 2 . 1987, P . 101 . ( 6 ) OJ NO L 371, 30 . 12 . 1987, P . 14 . ( 7 ) OJ NO L 246, 27 . 9 . 1977, P . 12 . ( 8 ) OJ NO L 166, 25 . 6 . 1983, P . 15 .